This is a certiorari proceeding to review a final determination of the State Tax Commission assessing taxes against petitioner under article 9-A of the Tax Law for the tax years beginning November 1, 1928, to November 1, 1932. By an agreement and declaration of trust, dated March 26, 1928, the petitioner’s predecessor, The Farmers’ Loan and Trust Company, became trustee of “ The Farmers’ Loan and Trust Company Investment Fund (Number 1).” The beneficiaries were “ all present and future holders of certificates issued and to be issued hereunder.” The fund was divided into shares of $100 each, and subscribers became entitled to one share in the fund for each $100 par value of certificates held. The certificates were not transferable in the ordinary way but could be assigned, the assignment vesting the assignee with the right to redeem the certificates. Under this agreement the trustee issued certificates of beneficial interest in large numbers. The instant trust was engaged in business and is, therefore, an entity taxable under article 9-A of the Tax Law. (People ex rel. Guaranty Trust Co. v. Lynch, 241 App. Div. 638; affd., 265 N. Y. 593.) Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.